Exhibit 10.15

FORM OF RSA – NON-SEVERANCE PLAN PARTICIPANTS

AEROVIRONMENT, INC.

2006 EQUITY INCENTIVE PLAN,

RESTRICTED STOCK AWARD GRANT NOTICE AND

RESTRICTED STOCK AWARD AGREEMENT

AeroVironment, Inc., a Delaware corporation (the “Company”), pursuant to its
Amended and Restated 2006 Equity Incentive Plan (as amended and restated to
date, the “Plan”), hereby grants to the individual listed below (“Participant”),
the right to the number of shares of the Company’s Stock set forth below (the
“Shares”).  This Restricted Stock award is subject to all of the terms and
conditions as set forth herein and in the Restricted Stock Award Agreement
attached hereto as Exhibit A (the “Restricted Stock Agreement”) and the Plan,
which are incorporated herein by reference. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Grant
Notice and the Restricted Stock Agreement.

 

Participant:

 

Grant Date:

 

Vesting Commencement Date:

 

Total Number of Shares of Restricted Stock:

 

Vesting Schedule:

Subject to the accelerated vesting provided in Section 4.13 of the Restricted
Stock Agreement, restrictions shall lapse with respect to 1/3 of the Shares on
each annual anniversary of the Vesting Commencement Date so that all of the
Shares shall be vested and unrestricted on the third annual anniversary of the
Vesting Commencement Date.

 

ELECTRONIC ACCEPTANCE OF AWARD:

By electronically accepting this Restricted Stock Agreement by clicking on the
Accept button box on the Grant Agreement page, Participant agrees to be bound by
the terms and conditions of the Plan, the Restricted Stock Agreement and this
Grant Notice. Participant has reviewed the Restricted Stock Agreement, the Plan
and this Grant Notice in their entirety, each of which are posted on
https://solium.com/, and has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Restricted Stock Agreement and the Plan.  Participant
further acknowledges that he or she has been provided with a copy of the
prospectus for the Plan.  Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan, this Grant Notice or the Restricted Stock
Agreement.

 

 



 



FORM OF RSA – NON-SEVERANCE PLAN PARTICIPANTS

EXHIBIT A

TO RESTRICTED STOCK AWARD GRANT NOTICE

RESTRICTED STOCK AWARD AGREEMENT

Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) to which
this Restricted Stock Award Agreement (this “Agreement”) is attached,
AeroVironment, Inc., a Delaware corporation (the “Company”), has granted to
Participant the right to purchase the number of shares of Restricted Stock under
the Company’s 2006 Equity Incentive Plan, amended and restated as of September
30, 2016 (the “Plan”) indicated in the Grant Notice.

ARTICLE I

GENERAL

1.1        Defined Terms.  Capitalized terms not specifically defined herein
shall have the meanings specified in the Plan and the Grant Notice.

1.2        Incorporation of Terms of Plan.  The Shares are subject to the terms
and conditions of the Plan which are incorporated herein by reference.

ARTICLE II

GRANT OF RESTRICTED STOCK

2.1        Grant of Restricted Stock.  Effective as of the Grant Date set forth
in the Grant Notice (the “Grant Date”), upon the terms and conditions set forth
in the Plan and this Agreement, the Company irrevocably grants to Participant
the number of shares of Stock set forth in the Grant Notice (the “Shares”), in
consideration of Participant’s employment with or service to the Company or any
Subsidiary thereof on or before the Grant Date, for which the Committee has
determined Participant has not been fully compensated, and the Committee has
determined that the benefit received by the Company as a result of such
employment or service has a value that exceeds the aggregate par value of the
Shares, which Shares, when issued in accordance with the terms hereof, shall be
fully paid and nonassessable.

2.2        Issuance of Shares.  On the Grant Date, the Company shall issue the
Shares to Participant and shall (a) cause a stock certificate or certificates
representing the Shares to be registered in the name of Participant, or (b)
cause such Shares to be issued in uncertificated form, with such Shares recorded
in the name of Holder in the books and records of the Company’s transfer agent,
with appropriate notations regarding the restrictions imposed pursuant to this
Agreement.  If a stock certificate is issued, it shall be delivered to and held
in custody by the Company pursuant to Section 3.6 below and shall bear the
restrictive legends required by Section 4.4 below.  If the Shares are held in
book entry form, then such entry will reflect that the Shares are subject to the
restrictions of this Agreement.

2.3        Conditions to Issuance of Stock Certificates.  The Shares, or any
portion thereof, may be either previously authorized but unissued shares or
issued shares which have then been reacquired by the Company.  Such Shares shall
be fully paid and nonassessable.  The Company shall not be required to issue or
deliver any Shares prior to fulfillment of all of the following conditions:

(a)          The admission of such Shares to listing on all stock exchanges on
which such Stock is then listed; and





A-1



FORM OF RSA – NON-SEVERANCE PLAN PARTICIPANTS

(b)         The completion of any registration or other qualification of such
shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Committee shall, in its absolute discretion, deem necessary or
advisable; and

(c)          The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and

(d)          The receipt by the Company of full payment for such shares,
including payment of all amounts which, under federal, state, local or foreign
tax law, the Company (or other employer corporation) is required to withhold
upon issuance of such Shares; and

(e)          The lapse of such reasonable period of time following the Grant
Date as the Committee may from time to time establish for reasons of
administrative convenience.

2.4        Rights as Stockholder.  Except as otherwise provided herein, upon
issuance of the Shares by the Company, Participant shall have all the rights of
a stockholder with respect to the Shares, subject to the restrictions herein,
including the right to vote the Shares and to receive all dividends or other
distributions paid or made with respect to the Shares; provided, however, that
any and all cash dividends paid on such Shares and any and all shares of Stock,
capital stock or other securities received by or distributed to Participant with
respect to the Shares as a result of any stock dividend, stock split, reverse
stock split, recapitalization, combination, reclassification, or similar change
in the capital structure of the Company shall also be subject to the Forfeiture
Restriction (as defined in Section 3.1 below) and the restrictions on transfer
in Section 3.4 below until such restrictions on the underlying Shares lapse or
are removed pursuant to this Agreement and shall be held by the Company pursuant
to Section 3.6 pending the removal of such restrictions.

2.5        Consideration to the Company.  In consideration of the issuance of
the Shares by the Company, Participant agrees to render faithful and efficient
services to the Company or any Subsidiary.  Nothing in the Plan or this
Agreement shall confer upon Participant any right to (a) continue in the employ
of the Company or any Subsidiary or shall interfere with or restrict in any way
the rights of the Company and its Subsidiaries, which are hereby expressly
reserved, to discharge Participant, if Participant is an Employee, or (b)
continue to provide services to the Company or any Subsidiary or shall interfere
with or restrict in any way the rights of the Company or its Subsidiaries, which
are hereby expressly reserved, to terminate the services of Participant, if
Participant is a consultant, at any time for any reason whatsoever, with or
without cause, except to the extent expressly provided otherwise in a written or
electronic agreement between the Company, a Subsidiary and Participant, or (c)
continue to serve as a member of the Board or shall interfere with or restrict
in any way the rights of the Company, which are hereby expressly reserved, to
discharge Participant in accordance with the Company’s Bylaws.

ARTICLE III

RESTRICTIONS ON SHARES

3.1        Forfeiture Restriction.  Subject to the provisions of Sections 3.2
and 4.13 below, if Participant has a Termination of Service (as defined below),
all of the Unreleased Shares (as defined below) shall thereupon be forfeited
immediately and without any further action of the Company (the “Forfeiture
Restriction”).  Upon the occurrence of such a forfeiture, the Company shall
become the legal and beneficial owner of the Unreleased Shares and all rights
and interests therein or relating thereto, and the Company shall have the right
to retain and transfer to its own name the number of Unreleased Shares





A-2



FORM OF RSA – NON-SEVERANCE PLAN PARTICIPANTS

being forfeited by Participant.  In the event any of the Shares are forfeited
pursuant to this Section 3.1, any dividends or other distributions paid on such
Shares and held by the Company shall be retained by the Company.  Participant
hereby authorizes and directs the Secretary of the Company, or such other person
designated by the Committee, to transfer the Unreleased Shares which have been
forfeited pursuant to this Section 3.1 from Participant to the Company.

3.2        Release of Shares from Forfeiture Restriction.  Subject to Section
3.1 above, the Shares shall be released from the Forfeiture Restriction as
indicated in the Grant Notice.  Any of the Shares released from the Forfeiture
Restriction shall thereupon be released from the restrictions on transfer under
Section 3.4.  In the event any of the Shares are released from the Forfeiture
Restriction, any dividends or other distributions paid on such Shares and held
by the Company pursuant to Section 2.4 shall be promptly paid by the Company to
Participant.  As soon as administratively practicable following the release of
any Shares from the Forfeiture Restriction, the Company shall, as applicable,
either deliver to Participant the certificate or certificates representing such
Shares in the Company’s possession belonging to Participant, or, if the Shares
are held in uncertificated form, then the Company shall remove the notations on
any such Shares.  Participant (or the beneficiary or personal representative of
Participant in the event of Participant’s death or incapacity, as the case may
be) shall deliver to the Company any representations or other documents or
assurances as the Company or its representatives deem necessary or advisable in
connection with any such delivery.

3.3        Unreleased Shares.  Any of the Shares which, from time to time, have
not yet been released from the Forfeiture Restriction are referred to herein as
“Unreleased Shares.”

3.4        Restrictions on Transfer.

(a)         Subject to forfeiture to the Company pursuant to Section 3.1 and
Section 3.4(b), no Unreleased Shares or any dividends or other distributions
thereon or any interest or right therein or part thereof, shall be liable for
the debts, contracts or engagements of Participant or his or her successors in
interest or shall be subject to sale or other disposition by Participant or his
or her successors in interest by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such sale or other
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted sale or other disposition thereof
shall be null and void and of no effect.

(b)          Notwithstanding any other provision in this Agreement, with the
consent of the Committee, the Unreleased Shares may be transferred to certain
persons or entities related to the Participant, including but not limited to
members of the Participant’s family, charitable institutions or trusts or other
entities whose beneficiaries or beneficial owners are members of the
Participant’s family or to such other persons or entities as may be expressly
approved by the Committee (each a “Permitted Transferee”), pursuant to such
conditions and procedures as the Committee may require.  Any permitted transfer
will be subject to the condition that the Committee receive evidence
satisfactory to it that the transfer is being made for estate and/or tax
planning purposes (or to a “blind trust” in connection with the Participant’s
Termination of Service with the Company or a Subsidiary to assume a position
with a governmental, charitable, educational or similar non-profit institution)
and on a basis consistent with the Company’s lawful issue of securities.

3.5        Definition of Termination of Service.  For purposes of this
Agreement, “Termination of Service” means the time when the service relationship
(whether as an Employee, member of the Board or a consultant) between
Participant and the Company or any Subsidiary is terminated for any reason, with
or without cause, including, but not by way of limitation, a termination by
resignation, discharge, death or Disability; but excluding (a) a termination
where there is a simultaneous reemployment or continuing





A-3



FORM OF RSA – NON-SEVERANCE PLAN PARTICIPANTS

employment or consultancy of Participant by the Company or any Subsidiary or a
“parent corporation” of the Company (within the meaning of Section 424 of the
Code), (b) at the discretion of the Committee, a termination which results in a
temporary severance of the employee-employer relationship, and (c) a termination
which is followed by the simultaneous establishment of a consulting relationship
by the Company or a Subsidiary with a former Employee.  The Committee, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Service for the purposes of this Agreement, and all
questions of whether a particular leave of absence for a Participant who is an
Employee of the Company or any of its Subsidiaries constitutes a Termination of
Service.  Notwithstanding any other provision of the Plan or this Agreement, the
Company or any Subsidiary has an absolute and unrestricted right to terminate
Participant’s employment and/or consultancy at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided
otherwise in a written or electronic agreement between the Company or a
Subsidiary and Participant.

3.6        Escrow.  The Secretary of the Company, or such other escrow holder as
the Committee may appoint, may retain physical custody of the certificates, if
any, representing the Shares (and any dividends or other distributions paid on
such Shares) until all of the restrictions imposed pursuant to this Agreement
lapse or shall have been removed.  In such event, Participant shall not retain
physical custody of any certificates representing Unreleased Shares (as defined
above) issued to Participant (or any dividends or other distributions paid on
such Shares).  Participant, by acceptance of this Award, shall be deemed to
appoint, and does so appoint, the Company and each of its authorized
representatives as Participant’s attorney(s)-in-fact to effect any transfer of
forfeited Unreleased Shares (and any dividends or other distributions paid on
such Shares) to the Company as may be required pursuant to the Plan or this
Agreement, and to execute such representations or other documents or assurances
as the Company or such representatives deem necessary or advisable in connection
with any such transfer.  The Company, or its designee, shall not be liable for
any act it may do or omit to do with respect to holding the Shares in escrow and
while acting in good faith and in the exercise of its judgment.

ARTICLE IV

OTHER PROVISIONS

4.1        Adjustment for Stock Split.  In the event of any stock dividend,
stock split, reverse stock split, recapitalization, combination,
reclassification, or similar change in the capital structure of the Company, the
Committee shall make appropriate and equitable adjustments in the Unreleased
Shares subject to the Forfeiture Restriction and the number of Shares,
consistent with any adjustment under Section 11.1 of the Plan.  The provisions
of this Agreement shall apply, to the full extent set forth herein with respect
to the Shares, to any and all shares of capital stock or other securities or
other property or cash which may be issued in respect of, in exchange for, or in
substitution of the Shares, and shall be appropriately adjusted for any stock
dividends, splits, reverse splits, combinations, recapitalizations and the like
occurring after the date hereof.

4.2     Taxes.

(a)         Participant has reviewed with Participant’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by the Grant Notice and this Agreement.  Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents.  Participant understands that Participant
(and not the Company) shall be responsible for Participant’s tax liability that
may arise as a result of this investment or the transactions contemplated by
this Agreement.  Participant understands that Participant will recognize
ordinary income for federal income tax purposes under Section 83 of the Code as
and when the Forfeiture Restriction lapses.  Participant understands that
Participant may elect to be taxed for federal income tax





A-4



FORM OF RSA – NON-SEVERANCE PLAN PARTICIPANTS

purposes at the time the Shares are purchased by Participant rather than as and
when the Forfeiture Restriction lapses by filing an election under Section 83(b)
of the Code with the Internal Revenue Service within thirty (30) days from the
date of purchase.

PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b), AND THE COMPANY
AND ITS REPRESENTATIVES SHALL HAVE NO OBLIGATION OR AUTHORITY TO MAKE THIS
FILING ON PARTICIPANT’S BEHALF.

(b)         Notwithstanding anything to the contrary in this Agreement, the
Company shall be entitled to require payment (which payment may be made in cash,
by deduction from other compensation payable to Participant or in any form of
consideration permitted by the Plan) of any sums required by federal, state or
local tax law to be withheld with respect to the issuance, lapsing of
restrictions on or sale of the Shares.   The Company shall not be obligated to
deliver any new certificate representing vested Shares to Participant or
Participant’s beneficiary or legal representative unless and until Participant
or Participant’s beneficiary or legal representative, as applicable, shall have
paid or otherwise satisfied in full the amount of all federal, state and local
taxes applicable to the taxable income of Participant resulting from the
issuance, lapsing of restrictions on or sale of the Shares.

4.3        Administration.  The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon Participant, the Company and all other interested
persons.  No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan,
this Agreement or the Shares. In its absolute discretion, the Board may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Agreement.

4.4        Restrictive Legends and Stop-Transfer Orders.

(a)         Any share certificate(s) evidencing the Shares issued hereunder
shall be endorsed with the following legend and any other legends that may be
required by state or federal securities laws:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE UNDER, AND
MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH, THE TERMS AND CONDITIONS OF A
RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

(b)         Participant agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

(c)         The Company shall not be required: (i) to transfer on its books any
Shares that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement, or (ii) to treat as owner of such Shares or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such shares shall have been so transferred.

4.5        Notices.  Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the





A-5



FORM OF RSA – NON-SEVERANCE PLAN PARTICIPANTS

signature of an authorized officer of the Company on the Grant Notice, and any
notice to be given to Participant shall be addressed to Participant at the
address given beneath Participant’s signature on the Grant Notice.  By a notice
given pursuant to this Section 4.5, either party may hereafter designate a
different address for notices to be given to that party.  Any notice shall be
deemed duly given when sent via email or when sent by certified mail (return
receipt requested) and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.

4.6        Titles.  Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

4.7        Construction.  This Agreement shall be administered, interpreted and
enforced under the laws of the State of Delaware without regard to conflicts of
laws thereof. Should any provision of this Agreement be determined by a court of
law to be illegal or unenforceable, the other provisions shall nevertheless
remain effective and shall remain enforceable.

4.8        Conformity to Securities Laws.  Participant acknowledges that the
Plan is intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations.  Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Shares are to be issued, only
in such a manner as to conform to such laws, rules and regulations.  To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.

4.9        Amendments.  This Agreement may not be modified, amended or
terminated except by an instrument signed or electronically accepted by
Participant and by a duly authorized representative of the Company.

4.10      Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth, this Agreement shall be binding
upon Participant and his or her heirs, executors, administrators, successors and
assigns.

4.11      Entire Agreement.  The Plan, the Grant Notice and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof.

4.12      Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

4.13      Change in Control.

(a)         In the event that Participant has a Qualifying Termination(as
defined below) within eighteen (18) months following a Change in Control (as
defined below), then all of the Unreleased Shares will vest and be released from
any forfeiture or repurchase restrictions effective as of the effective date of
Participant's “Full Release,” as described below.  In order to be eligible for
the accelerated vesting described in this Section 4.13(a), Participant must
provide the Company with a full release in a form satisfactory to the Company
pursuant to which Participant fully and completely releases the Company and its
affiliates and other related parties from all claims that Participant may have
against the Company (other than any





A-6



FORM OF RSA – NON-SEVERANCE PLAN PARTICIPANTS

claims that may arise or have arisen under this Agreement or this Award or that
cannot be released under applicable law) (the “Full Release”). The Full Release
must become effective in accordance with its terms prior to the date that is
thirty (30) days following the date of Participant's Termination of Service
(including the expiration of any revocation period thereunder without
Participant's revocation of the Full Release)..  In the event of Participant's
Qualifying Termination under the circumstances described in this Section
4.13(a), the Unreleased Shares shall remain outstanding for a period of thirty
(30) days after Participant's Termination of Service in order to provide time
for the Full Release to be executed and become effective.  In the event the Full
Release does not become effective in accordance with its terms prior to the date
that is thirty (30) days following the date of Participant's Termination of
Service (including the expiration of any revocation period thereunder without
Participant's revocation of the Full Release), the Unreleased Shares shall be
cancelled and forfeited by Participant.

(b)         The following terms shall have the meanings given below when used in
this

Section 4.13:

“Beneficial Owner” has the meaning as used in Rule 13d-3 promulgated under the
Exchange Act. The terms “Beneficially Owned” and “Beneficial Ownership” each
have a correlative meaning.

“Cause” will be defined as that term is defined in Participant's offer letter or
other applicable employment agreement. If there is no such definition, “Cause”
means, as determined by the Company in its sole discretion:  (a) being convicted
for committing an act of fraud, embezzlement, theft, or other act constituting a
felony (other than traffic related offenses or as a result of vicarious
liability), (b) willfully engaging in illegal conduct or gross misconduct that
would (i) adversely affect the business or the reputation of the Company or any
of its affiliates with their respective current or prospective customers,
suppliers, lenders, or other third parties with whom such entity does or might
do business or (ii) expose the Company or any of its affiliates to a risk of
civil or criminal legal damages, liabilities, or penalties; however, no act or
failure to act on Participant's part will be considered “willful” unless done or
omitted to be done by Participant not in good faith and without reasonable
belief that Participant's action or omission was in the best interest of the
Company; or (c) failing to perform Participant's duties in a reasonably
satisfactory manner after the receipt of a notice from the Company detailing
such failure if the failure is incapable of cure, and if the failure is capable
of cure, upon the failure to cure such failure within thirty (30) days of such
notice or upon its recurrence.

“Change in Control” of the Company means, and will be deemed to have occurred
upon, any of the following events:

(a)        The acquisition by any Person of Beneficial Ownership of thirty
percent (30%) or more of the outstanding voting power; provided, however, that
the following acquisitions shall not constitute a Change in Control for purposes
of this subparagraph (a): (i) any acquisition directly from the Company;
(ii) any acquisition by the Company or any of its Subsidiaries; (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Subsidiaries; or (iv) any acquisition by
any Person pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subparagraph (c) below; or

(b)        Individuals who at the beginning of any two-year period constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual who becomes a
director of the Company during such two-year period and whose election, or whose
nomination for election by the Company’s stockholders, to the Board was either
(i) approved by a vote of at least a majority of the directors then comprising
the Incumbent Board or (ii) recommended by a nominating committee comprised
entirely of directors who are then Incumbent Board members shall be considered
as though such individual were a member of the Incumbent Board, but





A-7



FORM OF RSA – NON-SEVERANCE PLAN PARTICIPANTS

excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act), other actual or threatened solicitation of proxies or consents or
an actual or threatened tender offer; or

(c)         Consummation of a reorganization, merger, or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case unless following such Business
Combination, (i) all or substantially all of the Persons who were the Beneficial
Owners, respectively, of the outstanding shares and outstanding voting
securities immediately prior to such Business Combination own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the Company, as the case may be, of the entity resulting from the
Business Combination (including, without limitation, an entity which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the outstanding voting securities (provided, however,
that for purposes of this clause (i) any shares of common stock or voting
securities of such resulting entity received by such Beneficial Owners in such
Business Combination other than as the result of such Beneficial Owners’
ownership of outstanding shares or outstanding voting securities immediately
prior to such Business Combination will not be considered to be owned by such
Beneficial Owners for the purposes of calculating their percentage of ownership
of the outstanding common stock and voting power of the resulting entity);
(ii) no Person (excluding any entity resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such entity
resulting from the Business Combination) beneficially owns, directly or
indirectly, thirty percent (30%) or more of the combined voting power of the
then outstanding voting securities of such entity resulting from the Business
Combination unless such Person owned thirty percent (30%) or more of the
outstanding shares or outstanding voting securities immediately prior to the
Business Combination; and (iii) at least a majority of the members of the board
of directors of the entity resulting from such Business Combination were members
of the Board at the time of the execution of the initial agreement or the action
of the Board, providing for such Business Combination; or

(d)         Approval by the Company’s stockholders of a complete liquidation or
dissolution of the Company.

For purposes of clause (c), any Person who acquires outstanding voting
securities of the entity resulting from the Business Combination by virtue of
ownership, prior to such Business Combination, of outstanding voting securities
of both the Company and the entity or entities with which the Company is
combined shall be treated as two Persons after the Business Combination, who
shall be treated as owning outstanding voting securities of the entity resulting
from the Business Combination by virtue of ownership, prior to such Business
Combination of, respectively, outstanding voting securities of the Company, and
of the entity or entities with which the Company is combined.

“Disability” will be defined as that term is defined in Participant's offer
letter or other applicable employment agreement. If there is no such definition,
“Disability” means an incapacity that has resulted in Participant's
qualification to receive long-term disability benefits under the Company’s long
term disability plan or, if Participant is not covered by the Company’s long
term disability plan, incapacity that results in a determination by the Social
Security Administration that Participant is entitled to a Social Security
disability benefit.

“Good Reason” will be defined as that term is defined in Participant's offer
letter or other applicable employment agreement. If there is no such definition,
“Good Reason” means the occurrence of any of the following events without
Participant's written consent: (a)(i) (i) any material adverse change in
Participant's authority, duties, or responsibilities (including reporting
responsibilities) from Participant's authority,





A-8



FORM OF RSA – NON-SEVERANCE PLAN PARTICIPANTS

duties, and responsibilities as in effect at any time within three months
preceding the date of the Change in Control or at any time thereafter, or (ii)
if Participant is an executive officer of the Company a significant portion of
whose responsibilities relate to the Company’s status as a public company,
Participant's failure to continue to serve as an executive officer of a public
company, in each case except in connection with the termination of Participant's
employment for Disability, for Cause, as a result of Participant's death, or by
Participant other than for Good Reason; (b) the imposition of a requirement that
Participant be based at any place outside a 60-mile radius from Participant's
principal place of employment immediately prior to the Change in Control except
for reasonably required travel on Company business that is not materially
greater in frequency or duration than prior to the Change in Control; or (d) any
material breach by the Company of any provision of this Agreement or any
employment agreement with Participant.  In order to terminate for Good Reason,
Participant must (a) reasonably determine in good faith that a Good Reason
condition has occurred; (b) notify the Company in writing of the occurrence of
the condition within ninety (90) days; (c) cooperate in good faith with the
Company’s efforts, for a period of not less than thirty (30) days following such
notice, to remedy the condition (after which time the condition still exists);
and (d) terminate employment within sixty (60) days after that remedy period.

“Person” has the meaning as defined in Section 3(a)(9) of the Exchange Act, and
used in Section 13(d) or 14(d) of the Exchange Act, and will include any “group”
as such term is used in such sections.

“Subsidiary” means any corporation with respect to which another specified
corporation has the power under ordinary circumstances to vote or direct the
voting of sufficient securities to elect a majority of the directors.

A-9

